DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-21, in the reply filed on 28 October 2021 is acknowledged. 
Claims 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2021.

Drawings
The drawings are objected to because:
Figs. 8 to 14 and 16 show parts 1, 2 and 3 which are also identified as 52, 54 and 56. It is not clear what these 1, 2 and 3 are and specification fails to provide an explanation of these numbers in Detailed Description or List of Reference Numerals section. 
In Fig. 4 there is an unknown narrative “Ahh. 4” which should be deleted. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 5 recites the limitation “setting the wire spacing differently for different regions of the wave winding mat.” renders claim indefinite. It is unclear the metes and bounds of this limitation because of the word “setting”. The language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, such as, selecting or positioning a wire spacing differently, adjusting the wire spacing (pitch) differently, or positioning the wire spacing differently for different wires since line 3 recites “one or several wires”. Specification fails to provide an explanation or outcome of the phrase “setting”. Further, it is unclear how the setting is done. Would the winding and setting be done during the same step or in different steps? Would it be done before inserting or during inserting or after inserting the winding into the electrical machine?

The limitation “exchanging at least one second jaw” in claim 17, line 2 renders claim indefinite. It is unclear the first jaw is exchanged with what? Would this be done with another first jaw or any other jaws and how it is exchanging? Para. [0047] describes a “jaw exchanging unit”. Examiner recommends to recite the structure that performs the recited step for clarity in the claim. 

Claim 18 recites the limitation “exchanging at least one second jaw” which is confusing. It is unclear the second jaw is exchanged with what? Would this be done with first jaw or any other jaws and how it is exchanging?

Claim 19 recites the limitation “an offset between two wire sections” renders claim indefinite. It is unclear what does it mean to offset between two wire sections. Would this be an angle, spacing, pitch or something else? Specification fails to provide a meaningful explanation of the phrase “offset” See para. [0018] and [00137].

Claims 17-21 depend on claim 16. Therefore, claims 16-21 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Neet (US 20150054374) in view of Sadiku (US 20040261885).
Regarding claim 16, Neet teaches, 
A winding method for winding a winding mat for forming a coil winding (distributed cascaded stator winding 34, Fig. 4) of an electrical machine, comprising: 

setting the wire spacing differently for different regions of the wave winding mat (wire pair 35, 36 are disposed in layer one at slots one and two, and the wires respectively extend to layer one at slots seven and eight, each wire thereby spanning a pitch of six slots, para. [0025]).
Neet does not explicitly teach a wave winding mat. However Sadiku teaches a method and an apparatus for forming wave windings (10, Fig. 1) and further the wave windings are introduced into the slot (see para. [0022]). Therefore, in view of the teachings of Sadiku, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Neet and to add a method to form a wave winding having different spacing or pitches so that it enables to form a winding of an electrical machine. 


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neet in view of Sadiku as applied to claim 16 above, and further in view of Ponzio (WO 2016174542, see US 20180294700 English Translation).
Regarding claims 17-19, modified Neet does not teach a jaw on a holding device for holding the wires or a second jaw on a rotatable winding apparatus for forming different spacing.  However, Ponzio teaches a method and an apparatus for forming a woven coil assembly having linear portions and turn portions positioned with high precision in which, 
 		[Claim 17] further comprising exchanging at least one first jaw (first holding device 37, Fig. 6) on a holding device for holding wires that are guided substantially parallel to each other (a first unit or holding device 37 is located down stream of guide unit 36 in the feeding direction X of the conductors, para. [0049]).

[Claim 18] further comprising exchanging at least one second jaw (second holding unit 55, Fig. 8) on a rotatable winding apparatus for forming different wire spacings (second holding unit 55 has been rotated according to arrow A around bending edge 80′, see Figs. 6-10, para. [0069]).
[Claim 19] further comprising: changing an offset between two wire sections (inclined portion IC1 and IC2, Figs. 7 to 9)  connected to each other by an inclined wire section for forming different wire spacings (bending has occurred once again around bending edge 80′ for second inclined portion IC2, see para. [0073] and [0081]).

Therefore, in view of the teachings of Ponzio, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Neet and to add a first holding jaw on a holding device for holding the wires and replace or exchange a second jaw on a rotatable winding apparatus for forming different spacing at different regions and to bend inclined portion so that it enables to form different wire spacing on a wave winding mat for the winding of an electrical machine. 


Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Prior art reference Neet does not teach a jaw for transporting already wound coil. Prior art of record Sadiku (US 20040261885) fails to teach a jaw or a jaw guide. Prior art of record Ponzio is silent on transporting an already wound mat by means of jaws or returning jaws from an end of the jaw guide to a beginning of the jaw guide. 
Though prior art of record Sadiku (US 6477762) teaches an apparatus for wave shaped wire windings, Saidku fails to teach transporting a completed winding by jaws by moving the jaws on a jaw guide extending in a direction of an axis of rotation of a winding apparatus or returning jaws from an end of the jaw guide to a beginning of the jaw guide. Therefore claims 20 and 21 would be allowable.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Sadiku (US 6477762) teaches a method and a device for producing a wave winding for stators or rotors of electric machines in which, winding wires are fed through a wire guide and the wires are clamped by multiple winding cheeks or jaws at the beginning of the winding process and the wave-shaped wire windings are transferred into longitudinal slits of a coil receiver. 
Prior art of record Hirota (US 20060230603) teaches a manufacturing method of a winding assembly of a rotating electrical machine using a rotation block and a fixed block in which the 
Prior art of record Bodin (US 20100259124) teaches method of producing a stator for a rotary electrical machine in which, a plurality of conductors are arranged in different pitch.  
Prior art of record Huang (US 20050151438) teaches a system for integral multiple pitch wave winding for an electrical machine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729